                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

ANTHONY    BACKHURST,   an
individual and ANGEL CRUZ,
an individual,

          Plaintiffs,

v.                             Case No:   2:18-cv-61-FtM-99UAM

LEE   COUNTY,  a  political
subdivision of the State of
Florida,

          Defendant.


                        OPINION AND ORDER

     This matter comes before the Court on Defendant’s Motion to

Dismiss (Doc. #35) and Declaration of David W. Harner II (Doc.

#36) filed in support on October 11, 2018.       Plaintiffs filed a

Response in Opposition (Doc. #39) on November 14, 2018.     For the

reasons set forth below, the Motion is denied.

                                I.

     Plaintiffs Anthony Backhurst and Angel Cruz were employed as

supervisors of field operations of defendant Lee County’s Domestic

Animal Services Department.   Plaintiffs filed a four-count Second

Amended Complaint (Doc. #34) against Lee County, Florida (Lee

County or the County) alleging that the termination of their

employment violated the Florida Whistleblower’s Act, the federal

False Claims Act, and the First Amendment to the United States
Constitution.      The    facts   that   led   to   plaintiffs’    employment

terminations, as set forth in the Second Amended Complaint, are as

follows:

  A. Backhurst’s Subpoenaed Testimony

      On January 31, 2017, Backhurst testified pursuant to subpoena

in a state court trial on behalf of two former County Animal

Services employees who were asserting claims for whistleblower

retaliation     against    Lee    County.       (Doc.   #34,      ¶¶   12-17.)

Backhurst’s testimony was highly critical of the County, and

various supervisors expressed their displeasure to Backhurst about

his testimony.    (Id., ¶ 17.)     That case was widely reported on the

local television and print news media.          (Id., ¶ 13.)

  B. Petition For Redress of Grievances

      On April 24, 2017, Backhurst and Diaz petitioned the County

for redress of grievances by sending a written, signed complaint

to the County’s “Chief Executive”.              (Doc. #34, ¶ 20.)         The

complaint detailed violations of law, rules, and/or regulations,

together with gross mismanagement, malfeasance, and misfeasance of

the County.   (Id.)      The grievances included, but were not limited

to, allegations that defendant had:

  •   Illegally altered public records

  •   Allowed a grossly unsafe workplace

  •   Allowed animal cruelty




                                    - 2 -
     •    Grossly wasted public funds by overpaying for expensive
          equipment

     •    Paid false claims against defendant by virtue of
          defendant’s employees engaging in illegal bid-rigging
          and allowing best-rate fraud to be committed upon
          defendant

     •    Failed to adhere to a court order

     •    Violated Title VII of the Civil Rights Act of 1964,
          including by condoning public employees giving Nazi-
          salutes in public

(Id., ¶ 21.)          As a result of these grievances, an investigation

into       Animal    Services      was        commissioned    by   the   County   Chief

Executive. (Id., ¶ 23.)                 On June 2, 2017, both plaintiffs were

willingly        interviewed       by     a    third-party    investigator    who   was

employed to investigate and recommend corrective action.                          (Id.,

¶¶       23,   24,   35,   36.)      Both       plaintiffs    disclosed    information

consistent with their written complaint.                     (Id., ¶¶ 25, 27.)

     C. Termination of Employment

          On June 28, 2017, each plaintiffs’ employment was terminated.

(Doc. #34, ¶ 37.)            Defendant informed plaintiffs that they were

terminated “[a]s a result of a recent investigation of the Lee

County Domestic Animal Services Department,” and cited Lee County

“Policy 101: Employee Behavior.”                       (Id., ¶ 38.)       Before their

termination, plaintiffs had not been subject to any discipline,

had performed their assigned duties in a professional manner, were

well       qualified       for    their       positions,     and   received   positive

performance reviews.              (Id., ¶¶ 41-42.)            Plaintiffs state that


                                               - 3 -
their terminations were not a part of a reduction in force and

there was no budgetary need to terminate them.      (Id., ¶¶ 39-40.)

Plaintiffs assert the terminations were a direct and proximate

result of their petitioning defendant for redress of grievances,

reporting defendant’s violations of the law to the appropriate

officials, and objecting to the County’s illegal practices.      (Id.,

¶ 43.)

                                II.

     Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”    Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation   omitted).     To   survive     dismissal,   the   factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”      Id. at 555.    See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,



                               - 4 -
551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth.”                      Mamani

v.   Berzain,    654   F.3d    1148,   1153    (11th   Cir.    2011)    (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.           “Factual allegations that are merely

consistent      with   a   defendant’s   liability      fall    short    of   being

facially plausible.”          Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).                     Thus, the

Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

                                       III.

      Defendant moves to dismiss the First Amendment and False

Claims Act claims (Counts I-III) for failure to state a claim, and

to dismiss the Florida Whistleblower Act claim (Count IV) for lack

of subject matter jurisdiction due to plaintiffs’ failure to

exhaust administrative remedies.          The Court address each count in

turn.

      A. Count I – First Amendment Free Speech Claim by Backhurst

      Count I alleges that Backhurst’s subpoenaed, sworn trial

testimony in the case brought by two former County employees is

entitled to First Amendment protection.            (Doc. #34, ¶¶ 12-17, 44-



                                       - 5 -
54.)       Plaintiff further asserts that his employment termination

was a direct and proximate result of that trial testimony, thus

violating the First Amendment.            (Id., ¶¶ 49-50, 52-54.)

       The constitutional right at issue in Count I is the First

Amendment’s right of free speech.              “A government employee does not

relinquish          all   First    Amendment   rights    otherwise   enjoyed   by

citizens just by reason of his or her employment.”                   City of San

Diego v. Roe, 543 U.S. 77, 80 (2004).             “Rather, the First Amendment

protects a public employee’s right, in certain circumstances, to

speak      as   a     citizen     addressing   matters    of   public   concern.”

Garcetti v. Ceballos, 547 U.S. 410, 418 (2006) (citations omitted).

It is well established that “[a] government employer may not demote

or discharge a public employee in retaliation for speech protected

by the First Amendment.”              Alves v. Bd. of Regents of the Univ.

Sys. of Georgia, 804 F.3d 1149, 1159 (11th Cir. 2015).                         To

establish a claim under the First Amendment, a plaintiff must plead

and ultimately prove that: (1) he was speaking; (a) as a citizen;

(b) on a matter of public concern; (2) his interests in speaking

outweighed the interests of the government as an employer under

the Pickering framework 1; and (3) the speech played a substantial

or motivating role in the adverse employment action.                     Lane v.




       1
       Pickering v. Bd. of Ed. of Township High School Dist. 205,
Will Cty., 391 U.S. 563 (1968).



                                         - 6 -
Franks, 573 U.S. 228, 235-42 (2014); Alves, 804 F.3d at 1159-60;

Vila v. Padron, 484 F.3d 1334, 1339 (11th Cir. 2007).

     The County seeks dismissal of Count I on three grounds: (1)

Backhurst did not speak as citizen, but rather was identified as

a witness on the County’s witness list, and therefore testified as

part of his responsibilities to his employer; (2) Backhurst did

not testify to a matter of public concern, because the testimony

involved his own personal grievances; and (3) the count fails to

sufficiently plead a causal connection between Backhurst’s trial

testimony and his employment termination.     The Court discusses

each in turn.

     (1)   Testimony as Employee or Citizen

     The County asserts that Backhurst testimony was as an employee

of the County, not as a private citizen, and therefore is not

protected by the First Amendment.   The Court finds that the Second

Amended Complaint plausibly pleads that plaintiff’s testimony was

as a private citizen.

     In Lane v. Franks, the Supreme Court held that “[t]ruthful

testimony [in court] under oath by a public employee outside the

scope of his ordinary job duties is speech as a citizen for First

Amendment purposes.     This is so even when the testimony relates

to his public employment or concerns information learned during

that employment.”     573 U.S. 228, 238 (2014).   The Supreme Court

noted that although an employee might have an obligation to his



                                - 7 -
employer to show up to court, that obligation “is distinct and

independent from the obligation, as a citizen, to speak the truth.

That independent obligation renders sworn testimony speech as a

citizen and sets it apart from speech made purely in the capacity

as an employee.”     Id. at 239.   Here, the allegations of the Second

Amended Complaint plausibly allege facts showing that plaintiff’s

testimony was as a private citizen within the meaning of Lane v.

Franks.    (Doc. #34, ¶ 46.)    The motion to dismiss on this ground

is denied.

          (2)      Matter of Public Concern

     The County argues that Backhurst’s testimony, even if it was

made as a citizen and not as an employee, did not address a matter

of public concern, and therefore is not protected by the First

Amendment.      “Speech involves matters of public concern when it can

be fairly considered as relating to any matter of political,

social, or other concern to the community, or when it is a subject

of legitimate news interest; that is, a subject of general interest

and of value and concern to the public.       The inquiry turns on the

content, form, and context of the speech.”      Lane, 573 U.S. at 241.

See Boyce v. Andrew, 510 F.3d 1333, 1343 (11th Cir. 2007) (internal

citations omitted.)

     While the details of Backhurst’s trial testimony are not set

forth, Backhurst has alleged that he offered highly critical

testimony against Lee County in a whistleblower retaliation case



                                   - 8 -
widely reported in the media.         (Doc. #34, ¶¶ 12-17.)    “Exposing

governmental     inefficiency   and     misconduct   is   a   matter   of

considerable significance.”     Garcetti, 547 U.S. at 425.     Backhurst

has also alleged that the testimony was under oath in a judicial

proceeding, and that it was made as a citizen about a matter of

public concern.     Thus, Backhurst has plausibly alleged that his

testimony addressed a matter of public concern.           Lane, 573 U.S.

at 241.   The motion to dismiss on this ground is denied.

          (3)   Proximate Causation

     The County argues that Backhurst has failed to set forth

sufficient facts to establish that the state court testimony was

the proximate cause of his employment termination.            Other than

repeatedly stating that the testimony was the direct and proximate

cause of his employment termination (Doc. #34, ¶¶ 49, 52-55), the

only facts alleged are that Backhurst was terminated almost five

months following his trial testimony, and that various supervisors

had expressed displeasure with the testimony (Id., ¶ 17.)

     Contrary to plaintiff’s argument, causation must be supported

by plausible facts.    Bank of Am. Corp. v. City of Miami, Fla., 137

S. Ct. 1296, 1305-06 (2017); Ray v. Spirit Airlines, Inc., 836

F.3d 1340, 1350-51 (11th Cir. 2016); Wall-DeSousa v. Florida Dep’t

of Highway Safety & Motor Vehicles, 691 F. App’x 584, 591 (11th

Cir. 2017) (“The Wall-DeSousas must also sufficiently allege facts

to support a finding of a causal connection between their protected



                                 - 9 -
speech and the adverse conduct that they suffered.”)                     Plaintiff’s

reliance on Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002)

is unavailing.      While plaintiff need not plead a prima facie case

to survive a motion to dismiss, a complaint must be plausible on

its face and the allegations must rise above the speculative level.

McCullough v. Bd. of Regents of the Univ. Sys. of Georgia, 623 F.

App’x 980, 982–83 (11th Cir. 2015).

     To establish a causal connection in a retaliation case, “a

plaintiff must show that the decision-makers were aware of the

protected conduct, and that the protected activity and the adverse

actions    were     not    wholly    unrelated.”       Shannon      v.    BellSouth

Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002) (discussing

retaliation under Title VII).               See also Chapter 7 Tr. v. Gate

Gourmet,    Inc.,    683   F.3d     1249,    1260    (11th   Cir.      2012)    (“not

completely unrelated”).           Close temporal proximity between the

protected conduct and the termination may be sufficient.                       Wagner

v. Lee County, 678 F. App’x 913, 923 (11th Cir. 2017).                     From the

allegations in the Second Amended Complaint, it is a reasonable

inference that the County’s decision-makers knew of plaintiff’s

state    court    testimony   and    that    the    testimony    was     not   wholly

unrelated to the termination of his employment. 2                   The motion to

dismiss on this ground is denied.


     2While plaintiff also alleges that his termination was the
result of his petition of grievances filed with the County


                                     - 10 -
    B. Count II - First          Amendment    Petition     Clause    Claim   By
       Backhurst and Cruz

    Plaintiffs allege that defendant violated their rights under

the Petition Clause of the First Amendment by terminating their

employment in retaliation for filing a complaint with the Lee

County Executive seeking redress of their grievances.               The County

argues that the grievances were not a matter of public concern,

but rather were related to the operations of the Animal Services

Department, and therefore were part of plaintiffs’ job duties and

not protected by the First Amendment.

    The Court applies the same public concern test developed in

Free Speech Clause cases (as set forth above) to resolve Petition

Clause claims.     Borough of Duryea, Pa. v. Guarnieri, 564 U.S. 379,

392-94 (2011); Grigley v. City of Atlanta, 136 F.3d 752, 755 (11th

Cir. 1998).      “The forum in which a petition is lodged will be

relevant to the determination of whether the petition relates to

a matter of public concern.”          Guarnieri, 564 U.S. at 398.            “A

petition   filed   with   an    employer    using   an   internal    grievance

procedure in many cases will not seek to communicate to the public

or to advance a political or social point of view beyond the

employment context.”      Id.   The petitioning process is not a forum



Executive, the fact that there are multiple plausible causations
is not fatal to plaintiff’s claim.    City of Miami v. Citigroup
Inc., 801 F.3d 1268, 1276 (11th Cir. 2015).




                                   - 11 -
to       “transform   everyday   employment   disputes   into   matters   for

constitutional litigation in federal courts,” but is a right of a

public employee to participate as a citizen in the democratic

process.       Id. at 399.

          Here, the grievances included, but were not limited to,

allegations of:

     •    Illegal alteration of public records

     •    Allowing a grossly unsafe workplace

     •    Allowing animal cruelty

     •    Gross waste of public funds by overpaying for expensive
          equipment

     •    False claims against defendant by virtue of defendant’s
          employees engaging in illegal bid-rigging and allowing
          best-rate fraud to be committed upon defendant

     •    Failing to adhere to a court order

     •    Various violations of Title VII, including condoning
          public employees giving Nazi-salutes in public

(Doc. #34, ¶ 21.)        From the allegations, it is not plausible that

the grievances about a safe workplace and allowing animal cruelty

were not within the job duties of supervisors like plaintiffs.             As

to the other topics, the Court finds that at this stage of the

proceedings       plaintiffs     have   plausibly   alleged     that   their

grievances were a matter of public concern and were spoken as

citizens rather than employees.          The motion to dismiss Count II

is denied.




                                    - 12 -
            IV. Count III – Federal False Claims Act (FCA)

       In Count III, plaintiffs allege that the County violated the

federal   False    Claims    Act   by   terminating   their     employment   in

retaliation for their petition of grievances.           Plaintiffs asserted

that the County had received an unstated amount of federal grants

the previous calendar year.

       “The FCA prohibits fraud against government programs” and

allows either the United States government or private citizens to

file   civil    lawsuits    to   enforce   its   provisions.    U.S.   ex   rel.

Osheroff v. Humana Inc., 776 F.3d 805, 809 (11th Cir. 2015).                 To

encourage private citizens with knowledge of FCA violations to

come forward, the FCA contains an anti-retaliation provision which

prohibits      employers    from   discharging,     demoting,    threatening,

harassing, or otherwise discriminating against an employee who

acts in furtherance of an FCA claim or attempts to stop an FCA

violation.     31 U.S.C. § 3730(h).        Employers who violate the anti-

retaliation provision are subject to civil suits by aggrieved

employees.       Id.    To prevail on an FCA retaliation claim, a

plaintiff must show that: (1) he engaged in conduct protected by

the FCA; (2) the defendant was aware of the plaintiff’s actions;

and (3) the plaintiff was discriminated against in retaliation for

his conduct.      Mack v. Augusta–Richmond Cnty., 148 F. App’x 894,

897 (11th Cir. 2005).       Unlawful discrimination includes discharge

from employment.       31 U.S.C. § 3730(h)(1).



                                    - 13 -
       The prototypical example of conduct protected by the FCA is

the filing of an FCA claim.             U.S. ex rel. Sanchez v. Lymphatx,

Inc., 596 F.3d 1300, 1303 (11th Cir. 2010).               The FCA also protects

employees from retaliation if “there was at least a distinct

possibility of litigation under the [FCA] at the time of the

employee’s actions.”         Id.    Thus, the FCA prohibits retaliation

against an employee who “put her employer on notice of possible

[FCA] litigation by making internal reports that alert the employer

to fraudulent or illegal conduct,” even if an FCA claim is never

filed.   Id.   at    1304.     But,     mere     reporting      of   wrongdoing   to

supervisors,    without      alleging     that    the   wrongdoing     constitutes

fraud on the federal government, does not qualify as protected

conduct.     Put simply, “[i]f an employee’s actions, as alleged in

the complaint, are sufficient to support a reasonable conclusion

that   the   employer     could    have    feared       being   reported   to     the

government for fraud or sued in a qui tam action by the employee,

then the complaint states a claim for retaliatory discharge under

§ 3730(h).”    Id.

       The County argues that the False Claims Act count fails

because the Act applies only to false claims against the federal

government, and plaintiffs only make conclusory allegations that

the federal government is involved here.                In response, plaintiffs

state that they allege in their Second Amended Complaint that “[i]n

2015/2016, the Defendant received approximately $153,706,847 in



                                      - 14 -
grants from federal and state agencies, of which approximately

$1.3 million was appropriate to Public Safety (which includes

animal services programs).”      (Doc. #34, ¶ 70) (emphasis added).

Plaintiffs also allege:

     The Plaintiffs believed in good faith, and a reasonable
     employee in the same or similar circumstances would also
     believe, that false claims were being committed by
     virtue of Defendant’s employees engaging in illegal bid-
     rigging and allowing best-rate fraud to be committed,
     all of which could have impacted federal funds by virtue
     of Lee County obtaining such federal funds and not using
     them for their proper purpose, in addition to the federal
     funds being misappropriated.

(Id., ¶ 71.)       Plaintiffs state that the County was aware of

plaintiffs’ disclosures of these alleged misdeeds at the time of

their termination.     (Id., ¶ 72.)

    Plaintiffs allege that their grievances to the County included

complaints of misappropriation of federal and state funds.          While

the allegations are humble in their substance, at this stage of

the proceedings the Court concludes that the allegations support

a reasonable inference that the County could have feared being

reported to the federal government for fraud.          Plaintiffs also

allege   that   they   were   terminated   just   26-days   after   their

complaints.     Plaintiffs have adequately pled an FCA retaliation

cause of action.

           V. Count IV - Florida Whistleblower Act (FWA)

     The County next argues that plaintiffs failed to exhaust their

administrative remedies prior to filing this action, and therefore



                                 - 15 -
this Court lacks subject matter jurisdiction and dismissal is

appropriate under Federal Rule 12(b)(1).            Plaintiffs respond that

in the exhaustion context the Federal Rule 12(b)(6) standard

applies and that satisfaction of administrative remedies need only

be pled generally, which is what plaintiffs have done here.                   See

Doc. #34, ¶ 87.

      The   FWA    prohibits   a     state     agency   from   dismissing      or

disciplining an employee for disclosing violations or suspected

violations of federal, state, or local law, or any act of gross

mismanagement,      malfeasance,      or    misfeasance.       Fla.   Stat.     §

112.3187.   Before filing a FWA suit, a local public employee such

as plaintiff must first “file a complaint with the appropriate

local governmental authority, if that authority has established by

ordinance an administrative procedure for handling such complaints

or has contracted with the Division of Administrative Hearings ...

to    conduct     hearings   under    this     section.”       Fla.   Stat.     §

112.3187(8)(b).      “Under Florida law, a public employee must first

exhaust his administrative remedies – by filing a complaint with

the ‘appropriate local governmental authority, if that authority

has   established    by   ordinance    an     administrative   procedure      for

handling such complaints’ - before filing a civil action for

violation of the Florida Whistleblower’s Act.              See Fla. Stat. §

112.3187(8)(b).”      Titus v. Miami Dade County, 17-14843, 2018 WL

6433680, *2 (11th Cir. Dec. 7, 2018).             If the local governmental



                                     - 16 -
authority does not resolve the complaint to the public employee’s

liking, the employee may then sue.          Id.    Here, the County offers

the Declaration of David W. Harner II, Lee County’s Assistant

County Manager, to show that applicable administrative remedies

existed.    (Doc. #36.)

     At least one Florida appellate court has held that failure to

exhaust    administrative    remedies     divests       the    trial    court    of

jurisdiction.      Dist. Bd. Of Trustees of Broward Cmty. Coll. v.

Caldwell,    959    So.     2d    767,    769     (Fla.       4th     DCA    2007).

Notwithstanding,      exhaustion     of     administrative          remedies      is

generally not a jurisdictional prerequisite to filing a complaint

in federal court, as recognized by the Supreme Court in the

employment context.       See Zipes v. Trans World Airlines, 455 U.S.

385, 393 (1982) (“[F]iling a timely charge of discrimination with

the EEOC is not a jurisdictional prerequisite to suit in federal

court, but a requirement that, like a statute of limitations, is

subject to waiver, estoppel, and equitable tolling.”).                 This Court

has jurisdiction pursuant to 28 U.S.C. § 1331, which is not

affected    by   administrative    exhaustion      of   a     state    law   claim.

Therefore, the Court will treat defendant’s Motion to Dismiss as

one under Fed. R. of Civ. P. 12(b)(6) and not under Fed. R. of

Civ. P. 12(b)(1).

     Nonetheless, the state law claim is subject to dismissal if

there has been a failure to exhaust administrative remedies.                    City



                                   - 17 -
of Miami v. Del Rio, 723 So. 2d 299, 300 (Fla. 3d DCA 1998)

(dismissing whistleblower claim because the plaintiff failed to

exhaust administrative remedies).             Here, plaintiffs have alleged

that   they    “exhausted    all    administrative      remedies      within     the

meaning   of   the   law.”     (Doc.       #34,   ¶   87.)        Satisfaction   of

conditions     precedent,    such     as    exhaustion       of    administrative

remedies, need only be alleged generally.               Fed. R. Civ. P. 9(c).

Thus, the County’s motion to dismiss on this basis is denied.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       Defendant’s Motion to Dismiss (Doc. #35) is DENIED.

       DONE and ORDERED at Fort Myers, Florida, this __27th__ day of

February, 2019.




Copies:
Counsel of Record




                                     - 18 -
